          Case 8:19-cr-00061-JVS Document 97 Filed 01/31/20 Page 1 of 1 Page ID #:1924

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                         CRIMINAL MINUTES - GENERAL




 Case No.       SACR 19-00061-JVS                                                           Date    January 31, 2020

 Present: The Honorable    JAMES V. SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter    None

       Rolls Royce Paschal                     Sharon Seffens                         Brett Sagel & Julian Andre
            Deputy Clerk                 Court Reporter/Recorder                        Assistant U.S. Attorney


         U.S.A. v. Defendant(s):         Present        Cust. Bond        Attorneys for Defendants:      Present App. Ret.

                                       Not Present
Michael John Avenatti                (Waiver on file)    X           H. Dean Steward                         X              X




 Proceedings:     STATUS CONFERENCE


        Cause is called for hearing. Court and counsel confer re the status of this matter. For the reasons stated
on the record, the Court continues this matter to March 2, 2020 at 9:00 a.m. and counsel shall file a status
report.




cc:



                                                                                                         :       26

                                                                 Initials of Deputy Clerk     rrp




CR-11 (10/08)                                CRIMINAL MINUTES - GENERAL                                               Page 1 of 1
